DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment

The amendment filed on 27 July 2021 has been entered. Claim(s) 1-18 and 21-22 remain pending in this application. Claim(s) 19-20 have been cancelled.  Claim(s) 21-22 are new.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s)  are: “the rigid material ring is configured to displace the deformable material that the throat of the bell nozzle is constructed of, and wherein the displacement is in a first direction parallel with respect to the longitudinal central axis of the 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

The only mention of the rigid material ring is in Paragraph 0034.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17 and 22 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described 

The limitations “the rigid material ring is configured to displace the deformable material that the throat of the bell nozzle is constructed of, and wherein the displacement is in a first direction parallel with respect to the longitudinal central axis of the aerospike nozzle and a second direction transverse with respect to the longitudinal central axis of the aerospike nozzle” in claims 1 and 11, and “the rigid material ring is configured to displace the deformable material that the throat of the bell nozzle is constructed of” in Claim 22, are not describe in such a way to as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The only mention of the rigid material ring is in Paragraph 0034 of the specification but there is no structure, i.e. actuators, rollers, cams, rocker arms, described to have the rigid material ring displace the throat and deformable material of the nozzle as the claim is interpreted as invoking 112(f).  Therefore Claims 1, 11 and 22 are rejected under §112(a) written description as the specification does not provide sufficient structure to perform the claimed functions.

Claims 2-10 depend from Claim 1 and are rejected accordingly.
Claims 12-17 depend from Claim 11 and are rejected accordingly.

The following is a quotation of 35 U.S.C. 112(b):




Claim limitation “the rigid material ring is configured to displace the deformable material that the throat of the bell nozzle is constructed of, and wherein the displacement is in a first direction parallel with respect to the longitudinal central axis of the aerospike nozzle and a second direction transverse with respect to the longitudinal central axis of the aerospike nozzle” in claims 1 and 11, and “the rigid material ring is configured to displace the deformable material that the throat of the bell nozzle is constructed of” in Claim 22 invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide structure that links the rigid material ring to the deformable material of the nozzle and structure that would allow the rigid material ring to perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-10 depend from Claim 1 and are rejected accordingly.
Claims 12-17 depend from Claim 11 and are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 8-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Parilla (U.S. Patent No. 3,806,064), hereinafter Parilla, in view of Streeter (U.S. Patent No. 3,622,076), hereinafter Streeter.

Regarding Independent Claim 1 and Claim 3, Parilla teaches (Claim 1) an aerospike/bell hybrid engine (Figure 13), comprising: 
an aerospike nozzle (189 and 190) axially symmetrical with respect to a longitudinal central axis (Figure 13 – the aerospike nozzle is revolved around a vertical longitudinal central axis of the engine) and having a truncated end (Figure 13 – the bottom most end of the plug/aerospike is truncated), and 
a bell nozzle (193) positioned within the aerospike nozzle (Figure 13 – the bell nozzle is inside the aerospike nozzle), wherein the bell nozzle comprises a throat (Figure 13 – the bell nozzle is shown with a throat – See annotated figure below for clarification) and an exhaust end (Figure 13 – the exhaust end of the bell nozzle is  the bottom most end of the bell nozzle, 193), wherein the exhaust end of the bell nozzle positioned proximate to the truncated end of the aerospike nozzle (Figure 13 – the exhaust end of the bell nozzle is at the truncated end of the aerospike nozzle).

    PNG
    media_image1.png
    460
    428
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Parilla

Parilla does not teach (Claim 1) the bell nozzle is constructed of a deformable material; and a rigid material ring positioned at the throat of the bell nozzle, wherein the rigid material ring is configured to displace the deformable material that the throat of the bell nozzle is constructed of, and wherein the displacement is in a first direction parallel with respect to the longitudinal central axis of the aerospike nozzle and a second direction transverse with respect to the longitudinal central axis of the aerospike nozzle;
(Claim 3) the bell nozzle is displaceable within the aerospike nozzle coaxial with the longitudinal central axis of the aerospike nozzle;
Claim 4) a center axis of the bell nozzle is angularly displaceable within the aerospike nozzle with respect to the longitudinal central axis of the aerospike nozzle;
(Claim 8) the bell nozzle displaces within the aerospike nozzle having a center axis of the bell nozzle transitioning between a first position coaxially aligned with the longitudinal central axis of the aerospike nozzle and a second position with the center axis of the bell nozzle angularly displaced with respect to the longitudinal central axis of the aerospike nozzle.
However, Streeter teaches a rocket motor bell nozzle (Figure 1- Column 1, Lines 41-44) with a throat (Abstract) (Claim 1) wherein the bell nozzle is constructed of a deformable material (Figure 1 – the walls that defines the bell nozzle, as shown, has several positions where the dashed lines are alternative positions of the walls of the nozzle; the various positions of the walls also show various shapes thus the nozzle is constructed of a deformable material as the walls take different shapes); and a rigid material ring (45) positioned at the throat of the bell nozzle (Figure 1 – the rigid material ring, 45, is positioned at the throat section of the bell nozzle), wherein the rigid material ring is configured to displace the deformable material that the throat of the bell nozzle is constructed of (Figure 1 – Column 4, Lines 40-57 – the rigid material ring, 45, is used to displace the deformable material of the nozzle), and wherein the displacement is in a first direction parallel with respect to the longitudinal central axis ((Claim 3) Figure 1 – the various positions of the nozzle shown in Figure 1 show the throat being displaced further left and or right along/coaxial with the longitudinal axis depending on the desired position and therefore displaced in a first direction parallel to the longitudinal axis – See annotated figure below for clarification) and a second direction transverse with respect to the longitudinal central axis (Column 5, Lines 14-20 – the ring, 45, is configured such that it can be canted/angled therefore angling the nozzle, which would include displacing the throat of the nozzle in a direction transverse to the longitudinal axis in order to achieve the cant to cause thrust vectoring; (Claim 4) – the nozzle is canted therefore the center axis of the bell nozzle is angularly displaceable with respect to the longitudinal axis of the vehicle);
(Claim 8) the bell nozzle displaces within vehicle (Column 4, Lines 40-57 and Column 5, Lines 14-20 – the walls of the nozzle are displaced and thus the nozzle is displaced within the vehicle) having a center axis of the bell nozzle transitioning between a first position coaxially aligned with the longitudinal central axis of the vehicle  (Figure 1 – the various positions of the nozzle shown in Figure 1 show the throat being displaced further left and or right along/coaxial with the longitudinal axis depending on the desired position, thus the longitudinal axis of the bell nozzle is coaxial with the longitudinal axis of the vehicle - See annotated figure below for clarification) and a second position with the center axis of the bell nozzle angularly displaced with respect to the longitudinal central axis of the vehicle (Column 5, Lines 14-20 – the ring, 45, is configured such that it can be canted/angled therefore angling the nozzle to cause thrust vectoring; the nozzle is canted therefore the center axis of the bell nozzle is angularly displaced with respect to the longitudinal axis of the vehicle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Parilla to include (Claim 1) the bell nozzle is constructed of a deformable material; and a rigid material ring positioned at the throat of the bell nozzle, wherein the rigid material ring is configured to displace the deformable material that the throat of the bell nozzle is constructed of, and Claim 3) the bell nozzle is displaceable within the aerospike nozzle coaxial with the longitudinal central axis of the aerospike nozzle; (Claim 4) a center axis of the bell nozzle is angularly displaceable within the aerospike nozzle with respect to the longitudinal central axis of the aerospike nozzle; (Claim 8) the bell nozzle displaces within the aerospike nozzle having a center axis of the bell nozzle transitioning between a first position coaxially aligned with the longitudinal central axis of the aerospike nozzle and a second position with the center axis of the bell nozzle angularly displaced with respect to the longitudinal central axis of the aerospike nozzle, as taught by Streeter, in order to provide a variable area nozzle with thrust vectoring control with actuation means that is capable of being mounted in a restricted area (Streeter – Column 2, Lines 9-11 and 18-21).

    PNG
    media_image2.png
    820
    1000
    media_image2.png
    Greyscale

Figure 2 - Annotated Figure from Streeter
Regarding claim 2, Parilla in view of Streeter teach the invention as claimed and discussed above. Parilla further teaches wherein a center axis of the bell nozzle is coaxially aligned with the longitudinal central axis of the aerospike nozzle (Figure 13 – the center axis of the bell nozzle is coaxial with the longitudinal central axis of the aerospike nozzle as they are both coaxial with the center axis of the engine).

Regarding Claim 9, Parilla in view of Streeter teach the invention as claimed and discussed above. Parilla further teaches wherein the exhaust end of the bell nozzle is fixed to Figure 13 – the end of the bell nozzle, 193, is formed as part of the truncated end and therefore fixed to it).

Regarding Claim 10, Parilla in view of Streeter teach the invention as claimed and discussed above. Parilla further teaches wherein the exhaust end of the bell nozzle positioned proximate to the truncated end of the aerospike nozzle positions the exhaust end of the bell nozzle one of co-planar with (Figure 13 – the exhaust end of the bell nozzle, 193, is co-planar with the truncated end of the aerospike nozzle), extending past (This limitation is claimed as an alternative and therefore not required when the another alternative is met), or positioned short (This limitation is claimed as an alternative and therefore not required when the another alternative is met) of the truncated end of the aerospike nozzle.

Regarding Independent Claim 11, Parilla teaches a propulsion system (Figure 13) providing propulsion, comprising: 
an aerospike/bell hybrid engine (Figure 13) including: 
an aerospike nozzle (189/190) axially symmetrical with respect to a longitudinal central axis (Figure 13 – the aerospike nozzle is revolved around a vertical longitudinal central axis of the engine) and having a truncated end (Figure 13 – the bottom most end of the plug/aerospike is truncated); and 
a bell nozzle (193) positioned within the aerospike nozzle (Figure 13 – the bell nozzle is inside the aerospike nozzle), the bell nozzle comprising a throat (Figure 13 – the bell nozzle is shown with a throat with an insert – See annotated figure below for clarification) and an Figure 13 – the exhaust end of the bell nozzle is  the bottom most end of the bell nozzle, 193), wherein the exhaust end of the bell nozzle positioned proximate to the truncated end of the aerospike nozzle (Figure 13 – the exhaust end of the bell nozzle is at the truncated end of the aerospike nozzle) and coplanar to the truncated end of the aerospike nozzle  (Figure 13 – the exhaust end of the bell nozzle, 193, is co-planar with the truncated end of the aerospike nozzle);
a flight platform having the aerospike/bell hybrid engine connected to the flight platform (Column 18, Lines 42-45 – the system is integrated onto a missile which is a flight platform) and generating thrust for propulsion of the flight platform (Column 18, Lines 33 – the system provides thrust to the missile).

    PNG
    media_image1.png
    460
    428
    media_image1.png
    Greyscale

Figure 3 - Annotated Figure from Parilla

    PNG
    media_image2.png
    820
    1000
    media_image2.png
    Greyscale

Figure 4 - Annotated Figure from Streeter

Parilla does not teach the bell nozzle is constructed of a deformable material; and a rigid material ring positioned at the throat of the bell nozzle, wherein the rigid material ring is configured to displace the deformable material that the throat of the bell nozzle is constructed of, and wherein the displacement is in a first direction parallel with respect to the longitudinal central axis of the aerospike nozzle and a second direction transverse with respect to the longitudinal central axis of the aerospike nozzle.
Figure 1- Column 1, Lines 41-44) with a throat (Abstract) wherein the bell nozzle is constructed of a deformable material (Figure 1 – the walls that defines the bell nozzle, as shown, has several positions where the dashed lines are alternative positions of the walls of the nozzle; the various positions of the walls also show various shapes thus the nozzle is constructed of a deformable material as the walls take different shapes); and a rigid material ring (45) positioned at the throat of the bell nozzle (Figure 1 – the rigid material ring, 45, is positioned at the throat section of the bell nozzle), wherein the rigid material ring is configured to displace the deformable material that the throat of the bell nozzle is constructed of (Figure 1 – Column 4, Lines 40-57 – the rigid material ring, 45, is used to displace the deformable material of the nozzle), and wherein the displacement is in a first direction parallel with respect to the longitudinal central axis (Figure 1 – the various positions of the nozzle shown in Figure 1 show the throat being displaced further left and or right along the longitudinal axis depending on the desired position and therefore displaced in a first direction parallel to the longitudinal axis – See annotated figure below for clarification) and a second direction transverse with respect to the longitudinal central axis (Column 5, Lines 14-20 – the ring, 45, is configured such that it can be canted/angled therefore angling the nozzle, which would include displacing the throat of the nozzle in a direction transverse to the longitudinal axis in order to achieve the cant to cause thrust vectoring).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Parilla to include the bell nozzle is constructed of a deformable material; and a rigid material ring positioned at the throat of the bell nozzle, wherein the rigid material ring is configured to displace the Streeter – Column 2, Lines 9-11 and 18-21).

    PNG
    media_image2.png
    820
    1000
    media_image2.png
    Greyscale

Figure 5 - Annotated Figure from Streeter

Regarding Claim 12, Parilla in view of Streeter teach the invention as claimed and discussed above. Parilla further teaches wherein the exhaust end of the bell nozzle is fixed to the truncated end of the aerospike nozzle fixing the bell nozzle to the aerospike nozzle (Figure 13 – the end of the bell nozzle, 193, is formed as part of the truncated end and therefore fixed to it).

Regarding claim 15, Parilla in view of Streeter teach the invention as claimed and discussed above. Parilla further teaches wherein the flight platform defines a launch vehicle (Column 1, Lines 39-49 and Column 18, Lines 33 – the system is for a missile, which must be launched and therefore is a launch vehicle).

Regarding Claim 16, Parilla in view of Streeter teach the invention as claimed and discussed above. Parilla further teaches wherein the flight platform defines a space vehicle (Column 1, Lines 39-49 and Column 18, Lines 33 – the system is for a missile which may operate in space and therefore is useable on a space vehicle).

Regarding Claim 17, Parilla in view of Streeter teach the invention as claimed and discussed above. Parilla further teaches wherein the flight platform defines a missile platform (Column 1, Lines 39-49 and Column 18, Lines 33 – the system is for a missile).

Claims 1-2, 5-7, 11, 13-14, 18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Blackmon (U.S. Patent No. 8,256,203), hereinafter Blackmon, as evidenced by Aerospaceweb.org (Non-Patent Literature – Aerospike Nozzles), in view of Streeter.

Regarding Independent Claim 1, Blackmon teaches an aerospike/bell hybrid engine (Figures 1-3), comprising: 
an aerospike nozzle (Figure 1 – Column 4, Lines 17-27 – the thrusters, 52, and the nozzle, 44, outer wall that forms a plug/aerospike nozzle) axially symmetrical with respect to a longitudinal central axis (Figures 1-3 – t the aerospike nozzle is circular and therefore revolved around an axis which would be the longitudinal central axis of the engine) and having a truncated end (Figure 1 – aerospike nozzle does not come to a point and therefore is truncated), and 
a bell nozzle (44) positioned within the aerospike nozzle (Figure 1 – the bell nozzle is inside the aerospike nozzle), wherein the bell nozzle comprises a throat (Figure 1 – the throat is the narrowest portion of the nozzle, 44) and an exhaust end of the bell nozzle positioned proximate to the truncated end of the aerospike nozzle (Figure 1 – the exhaust end of the bell nozzle, 44 is at the truncated end of the aerospike nozzle).
Blackmon does not teach the bell nozzle is constructed of a deformable material; and a rigid material ring positioned at the throat of the bell nozzle, wherein the rigid material ring is configured to displace the deformable material that the throat of the bell nozzle is constructed of, and wherein the displacement is in a first direction parallel with respect to the longitudinal 
However, Streeter teaches a bell nozzle (Figure 1- Column 1, Lines 41-44) with a throat (Abstract) wherein the bell nozzle is constructed of a deformable material (Figure 1 – the walls that defines the bell nozzle, as shown, has several positions where the dashed lines are alternative positions of the walls of the nozzle; the various positions of the walls also show various shapes thus the nozzle is constructed of a deformable material as the walls take different shapes); and a rigid material ring (45) positioned at the throat of the bell nozzle (Figure 1 – the rigid material ring, 45, is positioned at the throat section of the bell nozzle), wherein the rigid material ring is configured to displace the deformable material that the throat of the bell nozzle is constructed of (Figure 1 – Column 4, Lines 40-57 – the rigid material ring, 45, is used to displace the deformable material of the nozzle), and wherein the displacement is in a first direction parallel with respect to the longitudinal central axis (Figure 1 – the various positions of the nozzle shown in Figure 1 show the throat being displaced further left and or right along the longitudinal axis depending on the desired position and therefore displaced in a first direction parallel to the longitudinal axis – See annotated figure below for clarification) and a second direction transverse with respect to the longitudinal central axis (Column 5, Lines 14-20 – the ring, 45, is configured such that it can be canted/angled therefore angling the nozzle, which would include displacing the throat of the nozzle in a direction transverse to the longitudinal axis in order to achieve the cant to cause thrust vectoring).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Blackmon to Streeter – Column 2, Lines 9-11 and 18-21).

    PNG
    media_image2.png
    820
    1000
    media_image2.png
    Greyscale

Figure 6 - Annotated Figure from Streeter

Regarding Claim 2, Blackmon in view of Streeter teach the invention as claimed and discussed above. Blackmon further teaches wherein a center axis of the bell nozzle is coaxially aligned with the longitudinal central axis of the aerospike nozzle (Figures 1-3 – the engine, bell nozzle, 44, and the aerospike nozzle are all axisymmetric and therefore are all coaxially aligned along same longitudinal axis).

Regarding Claim 5, Blackmon in view of Streeter teach the invention as claimed and discussed above. Blackmon further teaches an aerospike nozzle converging section (56 and 57) supplied with a propellant (Column 1, Lines 33-36 and 41-43 and Column 4, Lines 44-55 – the combination ramjet and thrusters use the same fuel and in order for the thrusters to provide thrust a fuel/propellant must be provided to the converging section of the aerospike nozzle/thrusters for combustion); and 
a bell nozzle converging section (35) supplied with the propellant independently of the aerospike nozzle converging section (Column 1, Lines 33-36 and 41-43 and Column 4, Lines 44-55 – the bell nozzle converging section is operated independently of the thrusters and therefore the propellant provided to the bell nozzle converging section would be independent of the aerospike nozzle converging section) permitting simultaneous or independent operation of the aerospike nozzle and the bell nozzle (Column 4, Lines 44-55 – the thrusters/aerospike converging section and ramjet/bell nozzle converging section may be operated simultaneously or one at a time).

Regarding Claim 6, Blackmon in view of Streeter teach the invention as claimed and discussed above. Blackmon further teaches an inner wall of the bell nozzle (Figure 1 – the inner wall that defines the combustion chamber, 35, and the nozzle, 44, is an inner wall of the bell nozzle) directing a bell nozzle gas stream to exit the bell nozzle converging section toward the exhaust end of the bell nozzle (Figure 1 – as shown in Figure 1, the inner wall directs a gas stream to exit the bell nozzle converging section toward the exhaust end of the bell nozzle).

Regarding Claim 7, Blackmon in view of Streeter teach the invention as claimed and discussed above. Blackmon further teaches an outer wall of the aerospike nozzle (Figure 1 – the radially outermost wall of the aerospike nozzle is the outer wall of the thruster combustion chamber, 56) directing an aerospike nozzle gas stream to exit the aerospike nozzle converging section toward the truncated end of the aerospike nozzle (Figure 1 – the gas stream from the aerospike nozzle is directed to the end of the aerospike nozzle converging section, 57, towards the truncated end) with the bell nozzle gas stream combining with the aerospike nozzle gas stream at the truncated end of the aerospike nozzle mitigating back recirculation of the aerospike nozzle gas stream (Column 3, Lines 22-23 and Column 8, Lines 27-31 – the exhausts/gas streams interact/mix at the base of the truncated aerospike and the flow through the bell nozzle mitigates the wake drag that occurs with aerospike nozzle, which is the back recirculation of the aerospike gas stream, as evidenced by Aerospaceweb.org on Page 2, Section- “Aerospike Nozzles:”, Lines6-8 and Page 3, Figure – Subsonic Recirculating flow).

Regarding Independent Claim 11, Blackmon teaches a propulsion system (Figures 1-3) providing propulsion, comprising:
an aerospike/bell hybrid engine (Figures 1-3), comprising: 
an aerospike nozzle (Figure 1 – Column 4, Lines 17-27 – the thrusters, 52, and the nozzle, 44, outer wall that forms a plug/aerospike nozzle) revolved with respect to a longitudinal central axis (Figures 1-3 – the aerospike nozzle is circular and therefore revolved around an axis which would be the longitudinal central axis of the engine) and having a Figure 1 – aerospike nozzle does not come to a point and therefore is truncated), and 
a bell nozzle (44) positioned within the aerospike nozzle (Figure 1 – the bell nozzle is inside the aerospike nozzle), the bell nozzle comprising a throat (Figure 1 – the throat is the narrowest portion of the nozzle, 44) and an exhaust end (Figure 1 – the rightmost end of the nozzle, 44, is the exhaust end), wherein the exhaust end of the bell nozzle positioned proximate to the truncated end of the aerospike nozzle (Figure 1 – the exhaust end of the bell nozzle, 44, is at the truncated end of the aerospike nozzle) and coplanar to the truncated end of the aerospike nozzle (Figure 1 – the exhaust end of the bell nozzle, 44, is coplanar to the truncated end of the aerospike nozzle);
a flight platform (Column 4, Lines 46-48 – the aircraft is a flight platform) having the aerospike/bell hybrid engine connected to the flight platform (Column 4, Lines 46-48 – the engine is connected to an aircraft) and generating thrust for propulsion of the flight platform (Column 4, Lines 46-48 – the engine is a propulsion system for the aircraft and therefore provides thrust for the aircraft).
Blackmon does not teach the bell nozzle is constructed of a deformable material; and a rigid material ring positioned at the throat of the bell nozzle, wherein the rigid material ring is configured to displace the deformable material that the throat of the bell nozzle is constructed of, and wherein the displacement is in a first direction parallel with respect to the longitudinal central axis of the aerospike nozzle and a second direction transverse with respect to the longitudinal central axis of the aerospike nozzle.
Figure 1- Column 1, Lines 41-44) with a throat (Abstract) wherein the bell nozzle is constructed of a deformable material (Figure 1 – the walls that defines the bell nozzle, as shown, has several positions where the dashed lines are alternative positions of the walls of the nozzle; the various positions of the walls also show various shapes thus the nozzle is constructed of a deformable material as the walls take different shapes); and a rigid material ring (45) positioned at the throat of the bell nozzle (Figure 1 – the rigid material ring, 45, is positioned at the throat section of the bell nozzle), wherein the rigid material ring is configured to displace the deformable material that the throat of the bell nozzle is constructed of (Figure 1 – Column 4, Lines 40-57 – the rigid material ring, 45, is used to displace the deformable material of the nozzle), and wherein the displacement is in a first direction parallel with respect to the longitudinal central axis (Figure 1 – the various positions of the nozzle shown in Figure 1 show the throat being displaced further left and or right along the longitudinal axis depending on the desired position and therefore displaced in a first direction parallel to the longitudinal axis – See annotated figure below for clarification) and a second direction transverse with respect to the longitudinal central axis (Column 5, Lines 14-20 – the ring, 45, is configured such that it can be canted/angled therefore angling the nozzle, which would include displacing the throat of the nozzle in a direction transverse to the longitudinal axis in order to achieve the cant to cause thrust vectoring).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Blackmon to include the bell nozzle being constructed of a deformable material; and a rigid material ring positioned at the throat of the bell nozzle, wherein the rigid material ring is configured to Streeter – Column 2, Lines 9-11 and 18-21).

    PNG
    media_image2.png
    820
    1000
    media_image2.png
    Greyscale

Figure 7 - Annotated Figure from Streeter


Regarding Claim 13, Blackmon in view of Streeter teach the invention as claimed and discussed above. Blackmon further teaches an aerospike nozzle converging section (56 and 57); and 
a bell nozzle converging section (35); and 
a bell nozzle gas stream (Figure 1, Jet Exhaust) discharged from the bell nozzle converging section (Figure 1 – the gas stream discharged from the bell nozzle is from the bell nozzle converging section, 35) is combined with an aerospike nozzle gas stream discharged (Figure 1, Rocket Exhaust) at the truncated end of the aerospike nozzle (Figure 1 - Column 3, Lines 22-23 and Column 8, Lines 27-31 – the exhausts/gas streams interact/mix at the base of the truncated aerospike) mitigating back recirculation of the aerospike nozzle gas stream (Column 3, Lines 22-23 and Column 8, Lines 27-31 – the flow through the bell nozzle mitigates the wake drag that occurs with aerospike nozzle, which is the back recirculation of the aerospike gas stream, as evidenced by Aerospaceweb.org1).

Regarding Claim 14, Blackmon in view of Streeter teach the invention as claimed and discussed above. Blackmon further teaches an aerospike nozzle converging section (56 and 57) supplied with a propellant (Column 1, Lines 33-36 and 41-43 and Column 4, Lines 44-55 – the combination ramjet and thrusters use the same fuel and in order for the thrusters to provide thrust a fuel/propellant must be provided to the converging section of the aerospike nozzle/thrusters for combustion) via a first throttling system (Column 3, Lines 19-22 and Column 4, Lines 44-55 – the thrusters and therefore the aerospike converging section may be turned controlled/turned on and off/optimized and therefore throttled thus the propellant/fuel is provided via a throttling system); and 
a bell nozzle converging section (35) supplied with the propellant via a second throttling system (Figure 1 - Column 3, Lines 19-22 and Column 4, Lines 44-55 – the thrusters and therefore the aerospike converging section may be turned controlled/turned on and off/optimized and therefore throttled thus the propellant/fuel is provided via a throttling system which would include the injectors shown in Figure 1 and therefore the system for the bell nozzle would be a second throttling system) independently of the first throttling system delivering the propellant aerospike nozzle converging section (Column 1, Lines 33-36 and 41-43 and Column 4, Lines 44-55 – the bell nozzle converging section is operated independently of the thrusters and therefore the propellant provided to the bell nozzle converging section would be independent of the aerospike nozzle converging section by their respective throttling systems) permitting simultaneous or independent operation of the aerospike nozzle and the bell nozzle (Column 4, Lines 44-55 – the thrusters/aerospike converging section and ramjet/bell nozzle converging section may be operated simultaneously or one at a time)

Regarding Independent Claim 18 and 22, Blackmon teaches (Claim 18) a method for providing propulsion (Figures 1-3), comprising: 
configuring an aerospike/bell hybrid engine (Figures 1-3) including: 
Figures 1-3 – Column 4, Lines 17-27 – the thrusters, 52, and the nozzle, 44, outer wall that forms a plug/aerospike nozzle; the aerospike nozzle is circular and therefore revolved around an axis which would be the longitudinal central axis of the engine); and 
positioning a bell nozzle (44) within the aerospike nozzle (Figure 1 – the bell nozzle is inside the aerospike nozzle) having an exhaust end of the bell nozzle positioned proximate to a truncated end of the aerospike nozzle (Figure 1 – the exhaust end of the bell nozzle, 44 is at the truncated end of the aerospike nozzle) having a center axis of the bell nozzle aligned with the longitudinal central axis of the aerospike nozzle (Figure 1 – the aerospike nozzle and bell nozzle are all axisymmetric about the longitudinal axis of the engine and therefore aligned); 
connecting the aerospike/bell hybrid engine to a flight platform (Column 4, Lines 46-47 – the engine is attached to an aircraft); and 
injecting a propellant in an aerospike nozzle converging section (56 and 57) and in a bell nozzle converging section (35) to generate thrust for propulsion of the flight platform (Column 4, Lines 44-55 – the thrusters/aerospike nozzle converging section and the ramjet/bell nozzle converging section generate thrust and therefore must be supplied with fuel/propellant for combustion to generate said thrust).
Blackmon does not teach (Claim18) the bell nozzle is constructed of a deformable material; angularly displacing the deformable material that the throat of bell nozzle is constructed of within the aerospike nozzle with respect to the longitudinal central axis of the aerospike nozzle during operation of the aerospike/bell hybrid engine;
Claim 22) positioning a rigid material ring at a throat of the bell nozzle, wherein the rigid material ring is configured to displace the deformable material that the throat of the bell nozzle is constructed of.
However, Streeter teaches (Claim 18) a bell nozzle (Figure 1- Column 1, Lines 41-44) of a vehicle (Column 5, Lines 20-29 – the nozzle is used on a vehicle) with a throat (Abstract) wherein the bell nozzle is constructed of a deformable material (Figure 1 – the walls that defines the bell nozzle, as shown, has several positions where the dashed lines are alternative positions of the walls of the nozzle; the various positions of the walls also show various shapes thus the nozzle is constructed of a deformable material as the walls take different shapes); 
angularly displacing the deformable material that the throat of the bell nozzle is constructed of within the vehicle with respect to the longitudinal central axis of the vehicle during operation of the vehicle (Column 5, Lines 14-20 – the ring, 45, is configured such that it can be canted/angled therefore angling the nozzle within the vehicle during operation of the vehicle to cause thrust vectoring, which would include angularly displacing the throat of the nozzle in a direction transverse to the longitudinal axis of the vehicle in order to achieve the cant to cause thrust vectoring);
(Claim 22) positioning a rigid material ring (45) at a throat of the bell nozzle (Figure 1 – the rigid material ring, 45, is positioned at the throat section of the bell nozzle), wherein the rigid material ring is configured to displace the deformable material that the throat of the bell nozzle is constructed of (Figure 1 – Column 4, Lines 40-57 – the rigid material ring, 45, is used to displace the deformable material of the nozzle).
Claim 22) positioning a rigid material ring at a throat of the bell nozzle, wherein the rigid material ring is configured to displace the deformable material that the throat of the bell nozzle is constructed of, as taught by Streeter, in order to provide a variable area nozzle with thrust vectoring control with actuation means that is capable of being mounted in a restricted area (Streeter – Column 2, Lines 9-11 and 18-21).

Regarding Claim 21, Blackmon in view of Streeter teach the invention as claimed and discussed above. Blackmon further teaches directing, by an inner wall of the bell nozzle (Figure 1 – the inner wall that defines the combustion chamber, 35, and the nozzle, 44, is an inner wall of the bell nozzle), a bell nozzle gas stream to exit the bell nozzle converging section toward the exhaust end of the bell nozzle (Figure 1 – as shown in Figure 1, the inner wall directs a gas stream to exit the bell nozzle converging section toward the exhaust end of the bell nozzle).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.
Applicant's arguments, to the extent possible, have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Aerospaceweb.org – Aerospike Nozzles – Page 2, Section- “Aerospike Nozzles:”, Lines 6-8 and Page 3, Figure – Subsonic Recirculating flow